                  UNITED STATES COURT OF APPEALS
                      FOR THE EIGHTH CIRCUIT

                                      No: 21-1010

 Hus Hari Buljic, individually and as administrator of the estate of Sedika Buljic, et al.

                                                 Appellees

                                            v.

                                 Tyson Foods Inc, et al.

                                                 Appellants

                         Mary Oleksiuk and Elizabeth Croston

                                        Tom Hart

                                                 Appellant

                               Hamdija Beganovic, et al.

                                     Cody Brustkern

                                                 Appellant

                            Mark Smith and John Does 1-10

                                   Bret Tapken, et al.

                                                 Appellants


                                      No: 21-1012

  Oscar Fernandez, individually, and as administrator of the estate of Isidro Fernandez

                                                 Appellee

                                            v.

                                 Tyson Foods Inc, et al.

                                                 Appellants

                         Mary Oleksiuk and Elizabeth Croston

                                        Tom Hart

                                                 Appellant

  Case 6:20-cv-02055-LRR-KEM Document 65 Filed 02/08/21 Page 1 of 2
Appellate Case: 21-1010 Page: 1 Date Filed: 02/08/2021 Entry ID: 5002204
                                    Hamdija Beganovic, et al.

                                      Cody Brustkern, et al.

                                                  Appellants

______________________________________________________________________________

         Appeals from U.S. District Court for the Northern District of Iowa - Eastern
                                   (6:20-cv-02055-LRR)
                                   (6:20-cv-02079-LRR)
______________________________________________________________________________

                                            ORDER

       The Appellants’ motion to stay the district court’s remand orders pending appeal has

been considered by the court, and the motion is granted. Appellants’ motion for an administrative

stay is denied as moot.



       It is further ordered that Appellants’ unopposed motion to consolidate these cases is

granted, and they are hereby consolidated for briefing and submission. The parties shall file

consolidated briefs pursuant to the schedule previously established.




                                                     February 08, 2021




Order Entered at the Direction of the Court:
Clerk, U.S. Court of Appeals, Eighth Circuit.
____________________________________
            /s/ Michael E. Gans




     Case 6:20-cv-02055-LRR-KEM Document 65 Filed 02/08/21 Page 2 of 2
   Appellate Case: 21-1010 Page: 2 Date Filed: 02/08/2021 Entry ID: 5002204
